Citation Nr: 1342639	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-03 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected pseudofolliculitis barbae prior to July 28, 2009.  

2. Entitlement to an initial rating in excess of 10 percent for service-connected pseudofolliculitis barbae from July 28, 2009.  


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to July 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for pseudofolliculitis barbae at a 0 percent rating effective March 26, 2007, and a 10 percent rating from July 28, 2009.  

The Board notes that, in addition to the paper claim file, there is a Virtual VA electronic claim file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claim file and the electronic claim file in rendering this decision.  


FINDINGS OF FACT

1.  Prior to July 28, 2009, the evidence of record does not show that the Veteran's pseudofolliculitis barbae affected at least 5 percent of the entire body or exposed areas; required the use of intermittent systemic therapy; or resulted in scarring of the head, face, or neck with one or more characteristics of disfigurement.

2.  Beginning July 28, 2009, the Veteran's pseudofolliculitis barbae affected less than 20 percent of the entire body and exposed areas of the body; required no more than topical therapy; did not result in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or two; and did not result is scars of the head, face, or neck with more than 2 characteristics of disfigurement.  


CONCLUSIONS OF LAW

1. Prior to July 28, 2009, the criteria for an initial compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Codes 7800, 7806 (2008).  

2. Beginning July 28, 2009, the criteria for a rating in excess of 10 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Codes 7800, 7806 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The September 2009 letter notified him of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter provided the Veteran with the notice required for the initial claim of service connection for pseudofolliculitis barbae.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as the Veteran has not alleged such prejudice.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.

Furthermore, the Veteran was afforded VA examinations.  These examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran had requested a Board hearing on his February 2011 VA Form 9, and was scheduled for a hearing in June 2011.  He submitted a statement in June 2011, where he stated that he wanted a VA examination in lieu of the hearing that had been scheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. §20.704 (e) (2012).  Thus, the duties to notify and assist have been met.  

Legal Criteria

The Veteran essentially contends that his service-connected pseudofolliculitis barbae is more disabling than contemplated by the noncompensable rating from March 26, 2007 and by the 10 percent rating from July 28, 2009.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).

The United States Court of Appeals (Court) has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14 (2013).  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2013).  In this case, the RO has assigned an initial staged rating for this disability.  

Diagnostic Code 7806

The Veteran's pseudofolliculitis barbae is evaluated under 38 U.S.C.A. § 4.118, Diagnostic Code 7806, as analogous to dermatitis or eczema.  VA amended the rating criteria for scars and skin disabilities, effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008). The amended criteria are effective for claims filed on or after October 23, 2008, or where the claimant requests consideration under the amended criteria.  The Veteran in this case initiated the claim at issue prior to October 23, 2009 and his statements include no explicit request to have this claim evaluated under the amended criteria.  The former criteria are thus applicable in this case.

Under the rating criteria for dermatitis in affect prior to October 23, 2008, a 0 percent rating will be assigned when the disability affects less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

A 10 percent rating will be assigned when the disability affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  Id.  

A 30 percent rating will be assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or there must have been systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  

A 60 percent rating will be assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or there has been constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  

      (a) Rating prior to July 28, 2009

A March 2007 VA treatment record was absent of any complaints of pseudofolliculitis barbae.  During the physical examination, the Veteran's skin was noted to be of normal turgor and no lesions were present.  Although the Veteran had stated in a July 2009 Report of Contact that he was treated by a private dermatologist since active duty, no private treatment records were submitted.  No comments about the severity of the Veteran's pseudofolliculitis barbae prior to July 28, 2009 were provided in the November 2009 VA examination.  

Based on the evidence, the Board finds that a rating higher than 0 percent is not warranted for the Veteran's pseudofolliculitis barbae.  There is no evidence indicating that at least five percent of the entire body or exposed areas, but less than 20 percent, was affected.  On the contrary, the evidence during the period prior to July 28, 2009, shows that no lesions were present.  Further, there is no evidence that corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  Therefore, the criteria for a 10 percent rating under Diagnostic Code 7806 were not satisfied prior to July 28, 2009.  

In light of the evidence of record, the Board concludes that a rating of no higher than 0 percent is warranted at any time prior to July 28, 2009.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

      (b) Rating from July 28, 2009

In the November 2009 VA examination report, the VA examiner diagnosed the Veteran with pseudofolliculitis barbae.  The Veteran described his skin condition as constant rather than intermittent, and did not report any treatment for his skin condition, such as light therapy, UVB, PUVA, or electron beam therapy.  His related symptoms were itching and lesions with a serous or blood discharge.  Benign neoplasms of the skin were noted to be associated with his pseudofolliculitis barbae, but they did not result in any functional impairment.  Urticaria, primary cutaneous vasculitis, and erythema multiformes were not reported, nor was there any evidence of acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  Upon physical examination, evidence of dermatitis was noted near the facial hair and the occipital areas of the scalp, with 15 percent of exposed areas affected, and 2 percent of the entire body affected.  There were no scars related to pseudofolliculitis barbae, and "minimal embarrassment" was noted as the effect of the Veteran's pseudofolliculitis barbae on his occupational and daily activities.  An addendum to the examination report noted that "dermatitis findings in the report are most definitely attributed to the pseudofolliculitis barbae."  

The December 2011 examination report noted that the Veteran had no current treatment of pseudofolliculitis, but applied cortisone cream weekly to his face.  The examination report also noted in the medical history that the Veteran's pseudofolliculitis barbae caused scarring and/or disfigurement to the head, face, or neck, specifically hyperpigmentation in the beard and neck areas with scattered scabbed papules.  No benign or malignant skin neoplasms were noted, nor systemic manifestations due to any skin disease.  The examiner noted that the Veteran used hydrocortisone cream for less than six weeks.  No treatment for exfoliative dermatitis or papulosquamous disorders was noted, nor were debilitating or non-debilitating episodes due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis noted.  The physical examination indicated that the Veteran's skin infection affected at least 5 percent but less than 20 percent of the total body area, and at least 5 percent but less than 20 percent of exposed area.  As also indicated by the November 2009 report, the Veteran did not have acne or chloracne, vitiligo, scarring alopecia, alopecia areata, or hyperhidrosis, nor any additional physical findings, complications, conditions, signs, or symptoms related to pseudofolliculitis barbae.  The examiner found no functional impact on the Veteran's employment.  

The March 2013 examination report was similar in its findings to the December 2011 report, with the following exceptions.  The March 2013 examiner noted in the medical history that the Veteran's pseudofolliculitis barbae did not cause scarring or disfigurement of the head, face, or neck.  Topical corticosteroid treatment was noted for a duration of six weeks or more, but was not constant.  Physical examination revealed less than 5 percent of total body area was affected and at least 5 percent, but less than 20 percent of exposed area was affected.  

The April 2013 examination report included a scars/disfigurement questionnaire.  The examiner included a review of the Veteran's claims file, including color photographs.  The examiner found that the Veteran did have one or more disfigurements of the head, face, or neck - a rash due to pseudofolliculitis barbae, but there were no scars on the trunk or extremities.  The scars on the head, face, or neck were not characterized as painful or unstable with frequent loss of covering of skin over the scar.  They were not due to burns.  Specifically, the examiner noted that the total area of disfigurement of the head, face, and neck was 2 square centimeters, whose surface contour was elevated on palpation and hyperpigmented.  No gross distortion or asymmetry of facial features, or visible or palpable tissue loss was found.  The disfigurement did not lead to functional limitation, or impact the Veteran's ability to work.  There were no additional physical findings, complications, conditions, signs, or symptoms related to the disfigurement.  

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board acknowledges the Veteran's statements in his notice of disagreement that his photos show scars, scarring and acne; that his sores bleed, swell, and itch and cause discomfort and pain on a regular basis.  However, while the Veteran is competent to report that he has scars and sores, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the requirements for a higher rating than currently assigned.  The area of skin affected is less than 20 percent of the entire body or exposed areas, as indicated by the November 2009, December 2011, and March 2013 VA examination reports.  The March 2013 examination report noted topical corticosteroid treatment for a duration of six weeks or more, but not systemic corticosteroid or other immunosuppressive treatment.  A higher rating would require 20 to 40 percent of the entire body or exposed areas to be affected, or systemic therapy to be used.  As mentioned, the Veteran does not have 20 percent or more of his entire body or exposed areas affected, and has not used systemic therapy.  

The Board notes that the Veteran stated in a July 2013 statement in support of claim that he did not report to an examination in April 2013.  However, VA examinations were conducted both in March and in April by the same VA examiner.  The examiner clearly noted on the April 2013 examination report that an in-person examination had been conducted.

The Board affords considerable weight to the VA examination reports.  The findings are consistent with the evidence of record.  The medical findings are highly probative as these reports were prepared by skilled, neutral medical professionals after conducting physical examinations of the Veteran and obtaining a medical history.  The April 2013 examination report also noted that color photographs were considered and included a review of the claims file.  

Accordingly, the claim for an increased rating from July 28, 2009 is denied.  See Fenderson, supra.

Alternative Diagnostic Codes

The Board has evaluated the Veteran's disability under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7819 (2008).  Diagnostic Code 7819 pertaining to benign skin neoplasms requires rating as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function, which do not apply to the Veteran, as he does not have scars meeting the requirements under diagnostic codes 7801, 7802, 7803, 7804, or 7805, nor has his symptoms resulting from his pseudofolliculitis resulted in his functional impairment.  

Under the version of Diagnostic Code 7800 in effect prior to October 23, 2008, pertaining to disfigurement of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck, a 10 percent rating is assigned for one characteristic of disfigurement.  A 30 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Under Note 1, the eight characteristics of disfigurement are:

(1) a scar 5 inches or more (13 or more centimeters) in length; 
(2) a scar at least one-quarter inch (0.6 centimeters) wide at the widest part; 
(3) surface contour of a scar elevated or depressed on palpation; 
(4) a scar adherent to underlying tissue; 
(5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); 
(6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); 
(7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and
(8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).    

As previously mentioned, the March 2007 VA treatment noted that the Veteran's skin was of normal turgor and no lesions were present.  There was no mention of scars or disfigurement.  No comments about the severity of the Veteran's pseudofolliculitis barbae prior to July 28, 2009 were provided in the November 2009 VA examination.  As the record does not indicate that the Veteran had one or more characteristics of disfigurement prior to July 28, 2009, a higher rating is not warranted for this period.

With respect to the period from July 28, 2009, as previously mentioned, the April 2013 VA examiner noted that the Veteran had a disfigurement whose surface contour was elevated on palpation, satisfying one characteristic of disfigurement, sufficient for a ten percent rating only.  The Veteran did not have two or three characteristics of disfigurement whose criteria are mentioned above, visible or palpable tissue loss, or gross distortion or asymmetry of facial features, sufficient for a thirty percent rating.  Specifically, although the disfigurement was hyperpigmented, its area was only 2 square centimeters, therefore not satisfying the characteristic of disfigurement that the skin be hyperpigmented in an area exceeding 6 square inches (39 square centimeters).  Therefore, a higher rating is not warranted for the period beginning July 28, 2009.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2013).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability such as the rash are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that pseudofolliculitis barbae renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an initial compensable rating for pseudofolliculitis barbae prior to July 28, 2009 is denied.  

Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae from July 28, 2009 is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


